JUDGE J. JONES,
concurring in part and dissenting in part.
¶ 68-1 concur in the majority’s determination that the district court erred in barring defense counsel from asking the victim about whether he had used methamphetamine in the hours before the shooting. And I agree with the majority that the error was of constitutional magnitude. I part company with the majority, however, on whether the error was harmless beyond a reasonable doubt. In my view, it was.
¶ 69 The majority articulates correctly the factors we should consider in determining whether a confrontation error is harmless beyond a reasonable doubt. See Delaware v. Van Arsdall, 475 U.S. 673, 684, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986); Merritt v. People, 842 P.2d 162, 169 (Colo.1992). I agree with the majority’s assessment of the first factor—the extent to which the victim’s testimony was cumulative. But I agree only somewhat with the majority’s assessment of *427the second factor—the extent to which the victim’s testimony was corroborated or con-tradieted by other evidence: the majority understates the extent to which the victim’s testimony about the circumstances of the shooting itself was corroborated by other evidence. I agree largely with tile-majority’s assessment of the third factor—the extent of cross-examination otherwise permitted. But the majority’s assessment of the fourth factor—the overall strength of the prosecution’s case—overstates the viability of defendant’s self-defense theory given defendant’s articulation of that theory and the uneontroverted forensic and other evidence.
¶ 70 Factor two: The victim testified that he first saw defendant after the initial confrontation when he was crossing a nearby street, immediately after ending a cell phone call. He stopped in the middle of the street and saw defendant over his left shoulder, standing at the corner of an intersection. Defendant then opened fire. The victim denied that he was moving toward defendant, or even facing him, when defendant began shooting.
¶ 71 The victim’s testimony about his location vis-a-vis defendant was corroborated by the combination of (1) evidence of the location of the shell casings; (2) two witnesses’ testimony as to where the shooter had fired from; (3) evidence of the location of the path the victim had traveled to get to the street; and (4) evidence of the location where the victim fell after being shot. ■
¶ 72 Given the victim’s location when defendant began shooting, his testimony that he was not facing defendant was corroborated. The victim’s location in the street put him at an angle in relation to defendant such that had defendant then shot at .him, the . victim could have suffered the. across-the-back wound.
¶ 73 The victim’s testimony that he was not moving toward the victim is corroborated by other evidence. It is undisputed that two shots struck the victim from behind, in the back and buttocks. And, though the police searched for blood between the point from which defendant fired and the point where the victim fell to the ground, they found none. The victim fell facing away from, not toward, defendant.
' ¶ 74 Factor three: The majority acknowledges that the record shows that defense counsel cross-examined the victim extensively. Counsel persistently tried to poke holes in the victim’s, account, sometimes referring to statements the victim had previously made to the police. The court did not bar any area of cross-examination except the victim’s use of methamphetamine.
¶75 Factor four: Lastly, the evidence of self-defense—the- issue on which the case turned—was extremely weak. As the majority notes, defendant’s self-defense theory was based almost entirely on recordings of two telephone calls defendant made to his mother after he had been arrested. In those calls, defendant told his mother that the victim had followed him, and that he had shot the victim only because the victim had come running toward him with his hand behind his back. He thought the victim might be armed, so he shot first.
¶ 76- The following evidence refuted defendant’s theory:
• He had fired a shot into the air in the apartment complex parking lot.
• In light of the victim’s location when he was shot, defendant’s location when he pulled the trigger, the geography of the area (shown by numerous photos and photographic maps introduced into evidence), and testimony by a witness who saw the victim leave the apartment complex via the canal path, the victim did not follow defendant, who left the complex on a different route.1
«Defendant repeatedly denied to his mother that he had shot the victim in the back, saying he would never do such a thing and that anyone who said he shot the victim in the back was lying. But the only shots that struck the victim struck him from behind, in the back and .buttocks.
*428• Contrary to defendant’s statements to his mother, the victim fell away from him, not toward him.
• The victim fell 150 feet from, and facing away from, where defendant had fired.
• The trajectory of the bullet that struck the victim in the buttocks, lodging in the victim’s intestines, showed that the bullet had struck the victim when he was falling to or already on the ground.
• As noted, the police did not find any blood between where defendant fired and where the victim fell.
• Defendant fled the scene and (according to his own statements) disposed of his gun right after the shooting—actions
. consistent with consciousness of guilt, not self-defense.
• When questioned by police, defendant persistently denied being involved in the shooting or ever owning a gun; these statements also demonstrate consciousness of guilt.
¶ 77 The jury was allowed to consider self-defense only because of the recorded phone calls. But the version of self-defense articulated by defendant in those phone calls was refuted by the evidence. The majority’s conclusion that, despite much of the evidence noted above, the jury , could reasonably have found that defendant shot the victim in self-defense is based' on what' I think is a counter-intuitive proposition—that the jury could have so found despite disbelieving that theory as defendant himself articulated it.
¶78 I recognize that the People have a high burden of showing that the error was harmless beyond a reasonable doubt. But my review of the record leads me to conclude that there is no real-world possibility that the jury would have credited defendant’s self-defense theory had the court allowed his counsel to ask the victim whether he had used methamphetamine the night of the shooting. ’ Though we should be hesitant to find a confrontation error harmless, such a conclusion may be warranted in a given case in light of the record. See, e.g., People v. Houser, 2013 COA 11, ¶¶ 58-71, 337 P.3d 1238 (confrontation error in disallowing cross-examination regarding terms of victim-witness’s plea agreement was harmless beyond a reasonable doubt in light of the “overall strength of the prosecution’s case”); cf. People v. Miller, 113 P.3d 743, 751-52 (Colo. 2005) (instructional error not reversible because, in part, the defendant’s claim of self-defense was contradicted by forensic evidence); People v. Bell, 809 P.2d 1026, 1029-31 (Colo.App.1990) (violation of the defendant’s right to present a defense was harmless beyond a reasonable doubt because, in part, extensive cross-examination on the relevant issue was allowed and the evidence of guilt was overwhelming). I believe such a conclusion is warranted in this case, and therefore I would affirm defendant’s convictions.

. The -witness who saw the victim leave the apartment complex did not know the victim. At trial, defense counsel conceded that the victim left the complex via the canal path, which was a different route from that taken by defendant.